Citation Nr: 0700596	
Decision Date: 01/09/07    Archive Date: 01/17/07

DOCKET NO.  01-08 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include bipolar disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant & his wife


ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel

INTRODUCTION

The veteran had active service from May 1966 to March 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2003 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Phoenix, Arizona, in which the RO denied the veteran's 
claim of entitlement to service connection for an acquired 
psychiatric disorder, to include bipolar disorder (which it 
characterized as bipolar (claimed as mental condition, 
formerly evaluated as manic depression)).  

The veteran perfected a timely appeal on this claim and 
requested a Travel Board hearing in April 2004.  He clarified 
his hearing request in April 2005 and requested a 
videoconference Board hearing.  This hearing was held in May 
2005 before a Veterans Law Judge who has since retired from 
the Board.  The Board contacted the veteran in August 2006 
and informed him that the Judge who had conducted his hearing 
had retired from the Board and offered him the opportunity to 
have another hearing.  The veteran did not respond to the 
Board's letter.

In August 2005, the Board remanded the veteran's claim to the 
RO via the Appeals Management Center (AMC) in Washington, 
D.C., for additional development.


FINDING OF FACT

The evidence does not show that any acquired psychiatric 
disorder, to include the veteran's currently diagnosed 
bipolar disorder, is related to active service.


CONCLUSION OF LAW

An acquired psychiatric disorder, to include bipolar 
disorder, was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the President signed into law the VCAA.  
See Pub. L. No. 106-475, 114 Stat. 2096 (2000), codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  The VCAA 
provides, among other things, for notice and assistance to VA 
claimants under certain circumstances.  VA has issued final 
rules amending its adjudication regulations to implement the 
provisions of the VCAA.  See generally 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)) (2006).  The intended effect 
of these regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits or 
who attempts to reopen a previously denied claim.

In order to be consistent with 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  This new 
fourth element of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  In Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II), the United 
States Court of Appeals for Veterans Claims (Veterans Court) 
held, in part, that a VCAA notice, as required by 38 U.S.C. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  

During the pendency of this appeal, on March 3, 2006, the 
Veterans Court issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Veterans Court held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must indicate that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.

The Board finds that VA has met these duties with regard to 
the claim adjudicated on the merits in this decision.  There 
is no issue as to providing an appropriate application form 
or completeness of the application.  Written notice provided 
in January 2003, December 2003, and September 2005 fulfills 
the provisions of 38 U.S.C.A. § 5103(a).  While the January 
2003 letter fails to provide notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the claims for the disabilities on appeal, such failure 
is harmless because the preponderance of the evidence is 
against the veteran's claim for service connection for an 
acquired psychiatric disability, to include bipolar disorder.  
Thus, any questions as to the appropriate disability rating 
or effective date to be assigned are moot.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

The Board also finds that all necessary assistance has been 
provided to the appellant.  The evidence includes the 
veteran's available service medical records,  VA medical 
records, and Social Security Administration (SSA) records.  
The veteran also was provided with comprehensive VA 
examination in December 2005, which provided findings 
adequate for rating purposes.  Under these circumstances, 
there is no duty to provide another examination or a medical 
opinion.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).
 
In view of the foregoing, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claim under consideration.  Adjudication of the claim at this 
juncture, without directing or accomplishing any additional 
notification and/or development action, poses no risk of 
prejudice to the appellant.  Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).

Service Connection

Applicable law and regulations provide that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

That an injury or disease occurred in service alone is not 
enough; there must be chronic disability resulting from that 
injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any injury or disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease or injury was incurred 
in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

The veteran has asserted that he incurred an acquired 
psychiatric disability, to include bipolar disorder, as a 
result of active service.

A review of the veteran's service medical records shows no 
complaints, diagnosis, or abnormal finding pertaining to the 
veteran's psychiatric health.  He was psychiatrically normal 
at both his enlistment physical examination in November 1965 
and at his separation physical examination in October 1967.  
He denied any relevant medical history at both of these 
examinations.

The veteran received VA outpatient mental health treatment in 
1992 and 1993.  Following outpatient treatment in November 
1992, the diagnoses included bipolar disorder.  Although he 
reported feeling depressed in February 1993, he later 
reported in March 1993 that he was sleeping and feeling 
better.  Following psychological testing in May 1993, the VA 
examiner stated that the veteran had difficulty with anxiety 
and dysthymic depression.

A review of the veteran's SSA records shows that he was 
awarded Social Security disability benefits in October 1998 
for bipolar disorder and coronary artery disease.

On VA outpatient treatment in July 2002, the veteran reported 
that he was initially diagnosed with bipolar disorder in 1991 
after experiencing mood swings and drinking.  His spouse 
reported that the veteran had had problems prior to active 
service and drank heavily.  While on active service, the 
veteran asked to be sent to Vietnam.  Instead, he was sent to 
Germany "and was not happy with that."  "This was a great 
disappointment to the [veteran].  While in Germany he had 
many problems, mostly related to trying to get to Vietnam."  
The veteran's spouse also stated that the veteran 
"obsesses" about his difficulties in getting to Vietnam 
while on active service "and would like to have them 
rectified and is frustrated that it cannot happen."  Mental 
status examination of the veteran showed that he was alert 
and oriented times three, goal directed speech, a depressed 
mood, a constricted affect, good insight and judgment, and 
average intelligence.  The VA examiner stated, "It may very 
well be that the mood swings were present in a mild form 
prior to military service."  The VA examiner also stated 
that the veteran's spouse had reported that his anger about 
his service discharge and not being sent to Vietnam "have 
been extremely disruptive in his life" and contributed to 
his marked irritability and "blow-ups."  The veteran's 
Global Assessment of Functioning (GAF) score was 45, 
indicating serious symptoms or any serious impairment in 
social, occupational, or school functioning.  The assessment 
included bipolar disorder.

The veteran received VA outpatient mental health treatment in 
2002 and 2003.  On outpatient treatment in February 2003, the 
veteran complained of sleep problems.  Mental status 
examination of the veteran was unchanged from July 2002.  The 
veteran's GAF score was 40, indicating some impairment in 
reality testing or communication or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood.  The assessment also was 
unchanged from July 2002.

The veteran submitted several lay statements in support of 
his claim in February and May 2003.  In these statements, the 
veteran's family members contended that he had been adversely 
affected when he had not been sent to Vietnam during active 
service and that this failure to serve in Vietnam had led to 
the development of mood swings that were later diagnosed as 
bipolar disorder.  The veteran also contended in a lay 
statement that his psychiatric problems began during active 
service when he realized that he was being sent to Germany 
and not to Vietnam.

At his May 2005 videoconference hearing, the veteran 
testified as to the problems he experienced on active service 
once he learned that he was being stationed in Germany and 
not in Vietnam.  He testified that his biggest problem was 
feeling guilty that he had not served in Vietnam.  The 
veteran's wife testified that the veteran's behavior had 
changed after his discharge from active service.  The veteran 
also testified that he had first been diagnosed with bipolar 
disorder in 1991.

On VA psychiatric examination in December 2005, the veteran 
complained of mood swings.  The VA examiner stated that he 
had reviewed the veteran's service medical records and his 
claims file.  He also stated, "The veteran's overall 
presentation at today's examination was vague and 
approximate."  The veteran reported that he had first been 
treated for a psychiatric condition in 1968 following his 
discharge from active service.  He also described both 
depressed periods as well as manic/hypomanic periods.  His 
depressed periods lasted anywhere from weeks to months.  His 
manic/hypomanic periods lasted anywhere from 3 to 4 hours to 
3 to 4 days during which he experienced racing thoughts, 
engaged in multi-tasking behavior, and had no appetite.  
Mental status examination of the veteran showed intact 
immediate and recent memories, vague and approximate remote 
memories, orientation in all spheres, vague and emotional 
speech, spontaneous and abundant thought processes, goal 
directed and relevant thoughts, no suicidal or homicidal 
ideation, no delusions, ideas of reference or feelings of 
unreality, intact abstract ability and concentration, a broad 
affect, intact judgment, and fair insight.  The veteran's GAF 
score was 45.  The VA examiner commented that evidence 
relating to the veteran's behavior was inconsistent and that 
the initial diagnosis of bipolar disorder was made "some 23 
to 24 years after active duty service.  Further, service 
medical records were negative for any psychiatric 
condition."  The VA examiner concluded that, because he was 
unable to confirm a relationship between the negative service 
medical records and the initial diagnosis of bipolar disorder 
23 or 24 years later, it was less likely that not that the 
veteran's current psychiatric disorder was related to active 
service.  The diagnoses included bipolar disorder.

The Board finds that, without objective medical evidence of 
any complaints of or treatment for psychiatric problems 
during active service or a medical nexus between active 
service and the initial diagnosis of bipolar disorder that 
occurred 23 years after the veteran's discharge, service 
connection for an acquired psychiatric disorder, to include 
bipolar disorder, is not warranted.  By the veteran's own 
admission, his bipolar disorder was not diagnosed until 1991, 
or 23 years after his discharge from active service in 1968.  
The veteran's post-service medical records indicate that he 
was first diagnosed with bipolar disorder in 1992, or 24 
years after his discharge.  In this regard, the Board 
observes that a significant lapse in time between service and 
post-service medical treatment may be considered as part of 
the analysis of a service connection claim and weighs against 
the claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

The Board acknowledges the VA provider's February 2003 
opinion that the veteran's reported in-service psychiatric 
symptoms "should be considered" consistent with the early 
symptoms of bipolar disorder.  However, the rationale for 
this opinion is not clear.  It further unclear whether this 
VA provider reviewed the veteran's claims file or his service 
medical records prior to rendering his opinion, especially 
since there was no evidence in the veteran's service medical 
records of any in-service complaints of or treatment for 
psychiatric problems.  Thus, this VA provider's February 2003 
opinion was based on the veteran's reported in-service 
history.  Further, current regulations provide that service 
connection may not be based on a resort to speculation or 
even remote possibility.  38 C.F.R. § 3.102 (2006).  The 
Veterans Court also has provided guidance as to this aspect 
of weighing medical opinion evidence.  See, e.g., Stegman v. 
Derwinski, 3 Vet. App. 228, 230 (1992) (evidence favorable to 
the veteran's claim that does little more than suggest a 
possibility that his illnesses might have been caused by 
service radiation exposure is insufficient to establish 
service connection); Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992) (medical evidence which merely indicates that the 
alleged disorder "may or may not" exist or "may or may 
not" be related, is too speculative to establish the 
presence of the claimed disorder or any such relationship).  
Accordingly, the Board concludes that, even if the VA 
examiner's February 2003 opinion is viewed in the light most 
favorable to the veteran, it does not establish service 
connection for an acquired psychiatric disorder, to include 
bipolar disorder.

By contrast, the Board notes that the VA examiner who ruled 
out any relationship between the veteran's active service and 
his currently diagnosed bipolar disorder in December 2005 
comprehensively examined the veteran prior to rendering his 
opinion.  This VA examiner also reviewed the veteran's 
complete claims file and his service medical records, noting 
the lack of any in-service complaints of or treatment for 
psychiatric problems, before determining that the 23 or 24-
year period between the veteran's discharge from active 
service in 1968 and the initial diagnosis of bipolar disorder 
in 1991 or 1992 could not establish an etiological 
relationship between active service and bipolar disorder.  
This VA examiner also determined that the length of time 
between the veteran's discharge from active service and the 
initial diagnosis of bipolar disorder made it less likely 
than not that his bipolar disorder was related to active 
service.  See Maxson, supra.

The remaining evidence in support of the veteran's claim are 
lay statements that he incurred a psychiatric disorder, to 
include bipolar disorder, during active service.  However, it 
is well established that lay persons are not competent to 
opine on medical matters such as diagnoses or etiology of 
medical disorders.  Therefore, the lay statements that the 
veteran's currently diagnosed bipolar disorder is related to 
active service are entitled to no probative value.  See 
Espiritu, supra.

Given the lack of objective medical evidence showing any in-
service complaints of or treatment for psychiatric problems 
and the lack of a medical nexus between the veteran's 
currently diagnosed bipolar disorder and active service, the 
Board finds that the preponderance of the evidence is against 
the claim for service connection for an acquired psychiatric 
disorder, to include bipolar disorder.  In making this 
determination, the Board has considered the provisions of 38 
U.S.C.A. § 5107(b), but there is not such a state of 
approximate balance of the positive evidence with the 
negative evidence to otherwise warrant a favorable decision.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for an acquired psychiatric 
disorder, to include bipolar disorder, is denied.



____________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


